DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/20/2020 is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6, 7 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 14, 15 and 20 of U.S. Patent No. 10,811,780. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the instant application omit one limitation when with the patent, thus, making the claims broader but not patentably distinct. For example claims 1 and 14 of the instant application omit the limitation “the first capacitor disposed on one side of the slot” as recited in . 

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 2-5, 8-11 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 2-5 and 16-19 of the ‘780 patent. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6 and 13are rejected under 35 U.S.C. 103 as being unpatentable over Soekawa (U.S. Pub. 2012/0119963), in view of Chang et al. (US Pub. 2013/0234901).

Regarding claim 1, Soekawa in figures 1-3 and 15-16 discloses a slot antenna, comprising: a printed circuit board (substrate 11), wherein the printed circuit board (11) comprises a slot (slit 12), a first capacitor (17), a radio frequency signal source (feeding element 14), a transmission line (feeder 15 + antenna element 16), and a ground (electrical conductive layer 110), wherein the printed circuit board (11) is grounded, wherein one end of the slot (12) is open, and the other end is closed (See Fig. 2); the first capacitor (17) and the ground (10) are disposed on the printed circuit board (11), wherein the first capacitor (17) is located near the open end of the slot (12); the transmission line (15+16) connects the first capacitor (17) to the radio frequency signal source (14); and the radio frequency signal source (14) is configured to: stimulate a feeding signal, and feed the feeding signal to the open end of the slot (12) by using the first capacitor (17), wherein the radio frequency signal source (14) connects the 
Soekawa does not specifically disclose a ground cable, and a first capacitor located on the open end of the slot.  
However, in the same field of endeavor, Chang in figures 1, 3 and 4 teaches a slot antenna comprising: a printed circuit board (planar dielectric substrate 315), wherein the printed circuit board (315) comprises a slot (open slot radiator 330), a first capacitor (see para 22 and 25), a radio frequency signal source (120), a transmission line (125/355), and a ground cable (grounding strap 325), wherein the printed circuit board (315) is grounded, wherein one end of the slot (330) is open, and the other end is closed; the first capacitor (364/464) and the ground cable (325) are disposed on the printed circuit board (315), wherein the first capacitor (364/464) is located on the open end of the slot (330); the transmission line (366/367/355/127) connects the first capacitor (364) to the radio frequency signal source (120); and the radio frequency signal source (120) is configured to: stimulate a feeding signal, and feed the feeding signal to the open end of the slot (330) by using the first capacitor (364), wherein the radio frequency signal source (120) connects the transmission line (355/127) to the ground cable (325), and wherein a feed point from the radio frequency signal source ( 120) to the transmission line (366/367/355/127) is located outside the slot (330).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the ground cable and capacitor of Chang in the slot antenna according to Soekawa to form the claimed invention in order to ground the antenna and the planar conductor on the 

Regarding claim 6, Soekawa in figures 1-3 and 15-16 discloses an electronic device comprising: a slot antenna, wherein the slot antenna comprises: a printed circuit board (substrate 11) having a slot (slit 12), a first capacitor (17), a radio frequency signal source (feeding element 14), a transmission line (feeder 15 + antenna element 16), and a ground (electrical conductive layer 110), wherein the printed circuit board (11) is grounded, wherein one end of the slot (12) is open, and the other end is closed (See Fig. 2); the first capacitor (17) and the ground (10) are disposed on the printed circuit board (11), wherein the first capacitor (17) is located near the open end of the slot (12); the transmission line (15+16) connects the first capacitor (17) to the radio frequency signal source (14); and the radio frequency signal source (14) is configured to: stimulate a feeding signal, and feed the feeding signal to the open end of the slot (12) by using the first capacitor (17), wherein the radio frequency signal source (14) connects the transmission line (15+16) to the ground (10), and wherein a feed point (15) from the radio frequency signal source (14) to the transmission line (15+16) is located outside the slot (12).
Soekawa does not specifically disclose a ground cable, and a first capacitor located on the open end of the slot.  
However, in the same field of endeavor, Chang in figures 1, 3 and 4 teaches a slot antenna comprising: a printed circuit board (planar dielectric substrate 315), wherein the printed circuit board (315) comprises a slot (open slot radiator 330), a first capacitor (see para 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the ground cable and capacitor of Chang in the slot antenna according to Soekawa to form the claimed invention in order to ground the antenna and the planar conductor on the substrate in an equipotential way to facilitate impedance matching in in lower frequency bands to which the antenna may be tuned. (Chang Para. 18)

Regarding claim 13, both, Soekawa (figure 1) and Chang (fig 1) disclose an electronic device wherein a printed circuit board of the slot antenna is a part of a housing of the electronic device.

Claims 2-4, 7-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Soekawa and Chang as applied to claims 1 and 6 above, and further in view of Shoji et al. US Pub. No. 2004/0239575.

Regarding claims 2, 3, 7 and 8, Soekawa and Chang do not disclose: wherein the slot antenna further comprises: a second capacitor, wherein the second capacitor is disposed at a middle part of the slot, and the second capacitor connects two sides of the slot; and wherein the second capacitor is a variable capacitor.
However, Shoji in figure 14 teaches a slot antenna wherein the slot antenna further comprises: a capacitor (51a, 51b and 51c), wherein the second capacitor is disposed at a middle part of the slot, and the second capacitor connects two sides of the slot; and wherein the second capacitor is a variable capacitor (see para. 93).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the variable capacitors of Shoji in the slot antenna according to Soekawa and Chang to form the claimed invention so that the intensity of the electromagnetic coupling in the slot antenna can be adjusted by changing the capacitance C of the concentrated constant element (capacitor) and achieve maximum impedance matching. (See Shoji Para. 93)

Regarding claims 4 and 9, Soekawa and Chang do not disclose: wherein the first capacitor is a variable capacitor.

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the variable capacitors of Shoji in the slot antenna according to Soekawa and Chang to form the claimed invention so that the intensity of the electromagnetic coupling in the slot antenna can be adjusted by changing the capacitance C of the concentrated constant element (capacitor) and achieve maximum impedance matching. (See Shoji Para. 93)

Regarding claim 11, Soekawa and Chang do not disclose: wherein when the electronic device comprises two slot antennas, printed circuit boards of the two slot antennas are a same printed circuit board.
However, in the same field of endeavor, Shoji in figure 4 teaches an electronic device wherein when the electronic device comprises two slot antennas (23/24), printed circuit boards of the two slot antennas are a same printed circuit board.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the two slot antennas of Shoji in the device to Soekawa and Chang to form the claimed invention in order for the two slot antennas to electronically couple and radiate in more than one frequency. 

Claims 5, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Soekawa and Chang as applied to claim 1 and 6 above, and further in view of Pascolini et al. US Pub. No. 2016/0336643.

Regarding claims 5 and 10, Soekawa and Chang do not disclose: wherein the slot is filled with a dielectric material.
However, Pascolini et al. in figures 2 and 6-9 teaches a slot antenna wherein the slot is filled with a dielectric material. (Para. 29)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the dielectric filled slot of Pascolini in the slot antenna according to Soekawa and Chang to form the claimed invention in order to protect the internal elements of the device from external elements such as dust and moisture. 

Regarding claim 12, Soekawa and Chang do not disclose wherein a printed circuit board of the slot antenna is a housing of the electronic device.
However Pascolini in figures 2 and 6-9 teaches an electronic device wherein a printed circuit board of the slot antenna is a housing of the electronic device.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the housing of Pascolini in the device according to Soekawa and Chang to form the claimed invention because it is known for an electronic device to have a housing that forms a 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO I MAGALLANES whose telephone number is (571)272-5960. The examiner can normally be reached M-F 0900 - 1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICARDO I MAGALLANES/Primary Examiner, Art Unit 2845